Citation Nr: 0831349	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to compensation (DIC) under 38 U.S.C.A. § 1151 
due to VA medical treatment.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The appellant and her friend



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to August 
1964, and from June 1981 to March 1989.  The veteran died in 
December 2004.  The appellant is the veteran's widow.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from  a June 2006 rating decision by the RO that 
denied the appellant's claim for compensation benefits under 
38 U.S.C.A. § 1151 as the result of VA treatment.  The 
appellant filed a timely appeal of this decision to the 
Board.  

In February 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of these of proceedings is now part of 
the record.  

After the hearing, the appellant submitted additional 
evidence relevant to the claim that was accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the appellant's claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In her February 2008 hearing testimony, the appellant 
testified that the veteran was denied medical treatment by VA 
in the last months of his life that could have saved his 
life.  

The appellant testified that the veteran's primary care 
physician retired in October 2004 and that, despite his 
complicated medical history and medical conditions, was not 
provided with a new primary care physician to oversee his 
care.  

The appellant also indicated that the veteran was being 
prescribed 17 different medications and that many of these 
medications were not checked for interactions and might have 
contributed to his untimely death.  

Finally, the veteran's claims file indicates that the veteran 
died from arteriosclerotic cardiovascular disease, and that 
despite being overseen by VA for his medical care, the 
veteran was not adequately treated for this condition prior 
to his death.  

In support of her claim, the appellant submitted the report 
of Dr. R. dated in January 2006, when this physician reviewed 
the veteran's medical records for the several years prior to 
his death.  The physician noted the veteran's medical 
condition prior to his death, including fever and persistent 
edema in the arms and waist.  A long list of medications was 
also indicated.  

The physician noted that, without an autopsy, assessing the 
exact cause of death and potential negligence was difficult.  
However, the physician did note that the veteran had 
preexisting gallstones and had abnormal liver function tests 
indicating that there was some degree of biliary obstruction, 
possibly biliary tract infection.  

The physician also stated that this was not addressed and 
might have been causally related to the veteran's demise.  
The veteran was also indicated to have postural hypotension 
and yet was on medications which could worsen such condition.  

The appellant also submitted the statement of Dr. G, 
Assistant Medical Examiner, dated in March 2005.  This 
physician examined the veteran on December 8, 2004 after his 
death and confirmed that there was no evidence that the 
veteran committed suicide or died of an overdose.  

The examination also ruled out any injuries such as bruises, 
lacerations or fractures.  He concluded that the veteran died 
of heart disease, which led to a primary diagnosis of 
arteriosclerotic cardiovascular disease.  He was also 
diagnosed with degenerative joint disease.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies 
here.  

In the present appeal, the appellant was not provided with 
notice of what type of information and evidence was needed to 
substantiate her §1151 claim, and she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  This case must therefore also be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  

The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159(c)(4).  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
appellant's claim for compensation under 
38 U.S.C.A. § 1151 in light of all 
pertinent evidence and legal authority.  
The RO should furnish the appellant a 
relevant supplement statement of the 
case, to include notification of the law 
and regulations pertinent to the claim 
under 38 U.S.C.A. § 1151.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

